Exhibit 99.4 Javaco, Inc. Financial Statements May 31, 2009 and 2008 With Independent Auditors’ Report Javaco, Inc. Table of Contents May 31, 2009 and 2008 Independent Auditors’ Report 1 Financial Statements Balance Sheets 2 Statements of Operations 3 Statements of Stockholder's Equity 4 Statements of Cash Flows 5 Notes to Financial Statements 6-10 Supplementary Information Schedules of General and Administrative Expenses 11 WithumSmith+Brown, PC A Professional Corporation Certified Public Accountants and Consultants One Spring Street New Brunswick, NJ 08901 732.828.1614fax 732.828.5156 www.withum.com Additional Offices in New Jersey, New York, Pennsylvania, Maryland, Colorado and Florida Independent Auditors’ Report To the Stockholder, Javaco, Inc.: We have audited the accompanying balance sheets of Javaco, Inc., as of May 31, 2009 and 2008 and the related statements of operations, stockholder’s equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Javaco, Inc. as of May 31, 2009 and 2008, and the result of its operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying schedules of general and administrative expenses are presented only for the purpose of additional analysis and are not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. October 19, 2010 1 Javaco, Inc. Balance Sheets May 31, 2009 and 2008 Assets Current assets Cash $ $ Accounts receivable, less allowance for doubtful accounts of $16,000 and $60,000 for 2009 and 2008, respectively Inventory, net Prepaid expenses and other current assets Total current assets Property and equipment, net $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Line of credit Note payable Related party note payable Income taxes payable Deferred taxes payable Current maturities of long-term debt Total current liabilities Long-term debt, less current maturities Deferred taxes payable Stockholders' equity Common stock, $1.00 par value, 100 shares authorized, issued, and outstanding Retained earnings Total stockholder's equity $ $ The Notes to Financial Statements are an integral part of these statements. 2 Javaco, Inc. Statements of Operations Years Ended May 31, 2009 and 2008 Sales $ $ Cost of sales Gross profit General and administrative expenses (Loss) income from operations ) Interest expense (Loss) income before provision for income taxes ) Provision for income taxes Net (loss) income $ ) $ The Notes to Financial Statements are an integral part of these statements. 3 Javaco, Inc. Statements of Stockholders’ Equity Years Ended May 31, 2009 and 2008 Common Stock Shares Amount Retained Earnings Total Stockholders' Equity June 1, 2007 $ $ $ Distributions to stockholder ) ) Net income May 31, 2008 Net loss ) ) May 31, 2009 $ $ $ The Notes to Financial Statements are an integral part of these statements. 4 Javaco, Inc. Statements of Cash Flows Years Ended May 31, 2009 and 2008 Cash flows from operating activities Net (loss) income $ ) Adjustments to reconcile net (loss) income to net cash provided (used) by operating activities Depreciation Provision for inventory reserve Bad debt expense Deferred taxes Change in operating assets and liabilities Accounts receivable ) Due from related party Inventory ) Prepaid income taxes Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses ) Income taxes payable Net cash provided (used) by operating activities ) Cash flows from investing activities Purchases of property and equipment ) ) Net cash used by investing activities ) ) Cash flows from financing activities Distributions to stockholders ) Change in line of credit, net Repayments of long-term debt ) ) Change in related party note payable ) Change in notes payable ) Net cash (used) provided by financing activities ) Net change in cash Cash Beginning of year ) End of year $ $ Supplemental disclosure of cash flow information Cash paid during the year for Income taxes $ $ Interest $ $ Noncash financing and investing activities Purchases of fixed assets through long-term debt $ $ The Notes to Financial Statements are an integral part of these statements. 5 Javaco, Inc. Notes to Financial Statements May 31, 2009 and 2008 1.Nature of Business Javaco, Inc., (the “Company”), distributes equipment, hardware and tools for maintenance and construction in the Cable TV and Telecommunications industries. The Company serves major cable television systems and their contractors in North America and Latin America. At May 31, 2009 and 2008, approximately 58 percent and 56 percent of sales were from Latin America, respectively. 2.Summary of Significant Accounting Policies Revenue Recognition The Company recognizes revenue when it is realized or realizable and earned. The Company considers revenue realized or realizable and earned when it has persuasive evidence of an arrangement, delivery has occurred, the sales price is fixed or determinable, and collectability is reasonably assured. Delivery does not occur until products have been shipped and risk of loss and ownership has transferred to the customer. Accounts Receivable and Collections Accounts receivable are unsecured, uncollateralized customer obligations. Accounts receivable are stated at the amounts billed to the customer. The Company does not bill or accrue interest on delinquent receivables. Payments of accounts receivable are allocated to the specific invoices identified on the customer’s remittance advice or, if unspecified, are applied to the earliest unpaid invoices. The carrying amount of accounts receivable is reduced by a valuation allowance that reflects management’s best estimate of the amount that may not be collected. Management individually reviews all accounts receivable balances that are past due and based upon an assessment of current creditworthiness, estimates the portion, if any, of the balance that may not be collected. Fair Value of Financial Instruments The carrying amount of financial instruments including cash, accounts receivable, accounts payable, and short-term debt approximates their fair values because of the relatively short maturity of these instruments. Inventories Inventories are stated at the lower of cost or market, as determined under the weighted average method. At each of the years ended May 31, 2009 and 2008, inventory reserve for obsolete and slow moving inventory was approximately $5,000. Property and Equipment Property and equipment are stated at cost. Depreciation and amortization is provided under the straight-line method based upon the following estimated useful lives: Description Estimated Life (Years) Computers 3 Autos 5 Furniture and fixtures 5 Machinery and equipment 5 Leasehold improvements
